Citation Nr: 0612641	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-32 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for hepatitis 
C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2003, a 
statement of the case was issued in September 2003, and a 
substantive appeal was received in October 2003.  The veteran 
testified at a Board hearing at the RO in March 2005.  


FINDINGS OF FACT

1.  An unappealed September 1989 RO decision denied 
entitlement to service connection for hepatitis.

2.  In October 2001, the veteran submitted a claim of 
entitlement to service connection for hepatitis C.  

3.  The evidence added to the record since the September 1989 
RO decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for hepatitis 
C.


CONCLUSION OF LAW

Evidence received since the September 1989 RO decision that 
denied service connection for hepatitis is new and material, 
and the claim for service connection for hepatitis C is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's original claim of entitlement to service 
connection for hepatitis was denied by the RO in August 1970.  
He has attempted to reopen the claim several times, and the 
RO has denied the claim each time.  The most recent prior 
final of the claim occurred in September 1989.  At that time, 
the RO denied the claim as there was no evidence of hepatitis 
demonstrated on VA examination.  The veteran was informed of 
the September 1989 RO decision via correspondence from the RO 
dated in the same month along with his appellate rights.  The 
veteran did not appeal the denial of service connection for 
hepatitis which became final in September 1990.  

The law provides that a decision subject to a prior final 
denial may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The evidence of record at the time of the September 1989 
rating decision which denied service connection for hepatitis 
consists of the service medical records, VA and private 
clinical records, private hospitalization records, and 
reports of VA examinations.  

The service medical records reveal that in February 1970, the 
veteran was found to have probable hepatitis.  The veteran's 
February 1970 separation examination includes the notation 
that he was mildly jaundiced from hepatitis.  

A report of a July 1970 VA examination included a pertinent 
diagnosis of history of hepatitis without residuals.  

Private hospitalization records reveal that the veteran was 
hospitalized from March to April of 1971.  The discharge 
diagnosis was chronic persistent hepatitis.  

A report of a VA examination which was conducted in July 1971 
includes a diagnosis of history of hepatitis, residuals not 
found.  

Private medical records include a May 1989 record which 
references the presence of persistent hepatitis.  It was 
noted that the veteran had hepatitis in 1968, which was more 
than likely hepatitis A when he was in the Army as a medic in 
Viet Nam.  The disability was not linked to the veteran's 
active duty service.  

In October 2001, the veteran submitted a request to reopen 
his claim of entitlement to service connection for hepatitis 
C.  

The evidence added to the record subsequent to the September 
1998 rating decision which denied service connection for 
hepatitis consists of some duplicate service medical records, 
VA clinical records dated in 2000 and 2001, the veteran's 
testimony, a Risk Factor for Hepatitis Questionnaire 
completed by the veteran, and a letter from a VA 
psychiatrist.  

A June 2001 VA clinical record indicates that the veteran was 
receiving an injection for hepatitis A.  A September 2001 VA 
clinical record includes an assessment of hepatitis C which 
was diagnosed five years prior.  

In April 2003, the veteran completed a Risk Factor 
Questionnaire indicating that the only risk factor he 
admitted to was being a health care worker who had been 
exposed to contaminated blood or fluids.  He annotated to 
report to indicate that he had been an Air Force medic for 4 
years. 

In March 2003, a VA psychiatrist wrote that the veteran had 
serious health problems including hepatitis C.  The author 
opined that it was quite likely that the veteran had 
cognitive and mood symptoms related to or exacerbated by the 
viral infection the veteran had for many years.  

The veteran testified before the undersigned in March 2005 
that he currently has hepatitis which he opined was due to 
his service as a medic while on active duty.  

The Board finds that the veteran has submitted new and 
material evidence to reopen the claim of entitlement to 
service connection for hepatitis C.  The VA clinical records 
and the report from the VA psychiatrist are competent 
evidence of the current existence of hepatitis C and the 
psychiatrist's letter also indicates that the veteran 
experiences current residuals of the disability.  The claim 
was last denied as there was no competent evidence of record 
indicating that the veteran had residuals of hepatitis.  This 
evidence addresses one of the specified bases for the denial 
of service connection, and thus constitutes new and material 
evidence.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim 
is reopened.  The Board further finds, however, that 
additional evidentiary development is required prior to 
adjudicating the reopened claim of entitlement to service 
connection for hepatitis C.  The additional evidentiary 
development required is set out in the Remand portion of this 
decision below.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
Board need not consider the question of VCAA compliance in 
the case presently before the Board since there is no 
detriment to the veteran in light of the reopening of the 
claim and remand directed by this decision.  Deficiencies in 
VCAA notification (if any), can be addressed by the RO while 
the issue on appeal is back before it as a result of this 
remand.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hepatitis C has been 
reopened.  The appeal is granted to that extent only.


REMAND

The veteran has submitted evidence of record indicating that 
he has a current diagnosis of hepatitis C and is experiencing 
residuals of the disability as a result thereof.  There is 
competent evidence of record in the service medical records 
indicating that the veteran was treated for hepatitis during 
active duty.  The veteran has also opined that he contacted 
the disability while performing his duties as a medic while 
on active duty.  The veteran's military records demonstrate 
that he did serve as a medical services specialist while on 
active duty.  The Board finds that the veteran should be 
afforded a VA examination to determine the nature, extent and 
etiology of the veteran's hepatitis.

The veteran testified before the undersigned in March 2005 
that he was diagnosed with hepatitis in 1996 while he was 
being treated at the McGuire Veterans Hospital in Richmond, 
Virginia.  He also testified that he received some treatment 
at the Mountain Home Veterans Hospital which was located in 
Johnson City, Tennessee.  These VA records have not been 
associated with the claims file.  The Board finds VA must 
obtain these treatment records.  

The veteran also testified before the undersigned that, if 
further evidence was needed to support his claim, he had 
boxes of documentation.  The Board finds the RO should 
contact the veteran and inform him that he should submit all 
evidence in his possession which he thinks might support his 
claim.  

Accordingly, the claim of entitlement to service connection 
for hepatitis C is hereby REMANDED for the following actions:

1.  Review the claims file and ensure 
that there is compliance with the 
Veterans Claims Assistance Act of 2000, 
to include the recent holding in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).  

2.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for hepatitis C since his 
discharge from active duty and obtain 
these records.  Regardless of the 
veteran's response, obtain the veteran's 
treatment records from McGuire Veterans 
Hospital in Richmond, Virginia and from 
Mountain Home Veterans Hospital in 
Johnson City, Tennessee.  

3.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and etiology of any hepatitis 
found on examination.  The claims folder, 
to include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.  Based upon the examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion as to whether there is a 50 
percent or greater probability (as likely 
as not) that any current hepatitis had 
its onset in service.  The rationale for 
all opinions expressed must also be 
provided.

4.  The case should be returned to the 
Board after compliance with requisite 
appellate procedures.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



_________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


